Citation Nr: 0609011	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for the service-
connected scar of the right wrist.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have had combat with enemy in 
connection with his military service that included duty in 
Germany.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired disorder in 
service or for many years thereafter.  

3.  The veteran is not shown to a diagnosis of PTSD that can 
be attributed to a verifiable stressor event that occurred 
while he was no active duty; the veteran is not shown to have 
an innocently acquired psychiatric disorder that is due to 
any event or incident of his active service.  

4.  The service-connected scar of the right wrist is shown to 
be manifested by a mild functional impairment and to more 
nearly approximate a disability picture consistent with a 
painful or tender scar.  



CONCLUSIONS OF LAW

1.  The veteran is not show to have an innocently acquired 
psychiatric disability or a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service; nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5107(b), 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.304(f), 3.307, 3.309 (2005).  

2.  The criteria for the assignment of a 10 percent rating, 
but not higher for the service-connected scar of the right 
wrist have been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104; 
38 C.F.R. §§ 4.7, 4.71a, 4.118 including Codes 5215, 7805 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided pre-adjudication, VCAA notice 
by letter dated in June 2003.  The notice included the type 
of evidence needed to substantiate the claim for service 
connection for PTSD and for an increased evaluation.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

The claim was then adjudicated in less than one year from the 
date of the notice.  In the statement of the case, dated in 
April 2004, the RO cited 38 C.F.R. § 3.159 with the provision 
that the claimant provide any evidence in his possession that 
pertained to the claim.  

As the § 3.159 notices came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the § 3.159 notices and no further development is 
needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

Finally, the Board notes that the veteran was not provided 
with information pertaining to the potential effective date 
of a grant of service connection or an increased evaluation.  

However, given that the service connection decision in this 
case is unfavorable, no effective date will be assigned, so 
there is no possibility that any prejudice to the veteran 
will result from the failure to provide him with this 
information.  

The information pertaining to the effective date for the 
grant of an increased rating will be provided by the RO when 
effectuating the award.  Similarly, the veteran was not 
provided with information pertaining to the evaluation of 
PTSD, but as this decision is unfavorable, no prejudice to 
the veteran can result.   

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded VA 
examination for both of his claimed disabilities.  A stressor 
statement has been obtained regarding the veteran's PTSD 
claim.  

The RO has not made an attempt to verify the veteran's 
claimed stressor.  The veteran has not identified any 
treatment sources outside of the VA system, and all of his 
relevant VA treatment records have been obtained.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of VCAA have been met.  


Service Connection

The veteran contends that he has developed PTSD as a result 
of active service.  He argues that he was attacked and beaten 
by two other soldiers during basic training and suffered an 
injury to his eye.  The veteran believes that this event led 
to the eventual development of PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

In this case, the veteran believes that the stressor which 
led to his PTSD was an assault during service.  

The nature of the claim is such that the provisions of 38 
C.F.R. § 3.304(f)(3), regarding claims based on personal 
assault and the method of developing such cases are 
applicable.  

The evidence includes a November 2002 statement from a 
psychologist at a VA facility.  This doctor indicated that 
the veteran was seeking treatment for PTSD.  The diagnoses 
included those of PTSD, generalized anxiety disorder and 
major depression without psychotic features.  

The VA treatment records from June 2003 show that the veteran 
presented for admission into the PTSD residential 
rehabilitation program (PRRP).  He was undergoing treatment 
for a history of alcohol and cocaine abuse.  He also reported 
nightmares about basic training.  

On mental status examination, the veteran related that he had 
been molested by a family member for approximately five years 
between the ages of 10 and 15.  The diagnoses included those 
of cocaine, alcohol abuse and PTSD.  

Additional VA treatment records for June 2003 continue to 
show treatment for cocaine abuse, alcohol abuse and PTSD.  On 
a personal history obtained on June 12, 2003 after admission 
into the PRRP, he stated that he was sexually abused by a 
family member between the ages of 10 and 15, but had never 
told anyone.  

The veteran said that he was drafted into the Army and served 
in Germany.  He did not report being assaulted at this time.  
The June 13, 2003 records indicate that the veteran reported 
he was beginning to learn more about PTSD from PRRP and that 
the sexual abuse he experienced during childhood had played a 
role in his PTSD.  

A PTSD Questionnaire was received by the RO from the veteran 
in August 2003.  This questionnaire asked the veteran to 
describe what happened to him in service to cause his stress.  

The veteran stated that, during basic training, he was 
attacked by two members of his training outfit, and that he 
was hit in the left eye.  He stated that his vision was 
severely impaired due to his injury.  No one in service took 
his lack of vision serious, and he said he was continually 
harassed, which was extremely traumatic and stressful.  

A notarized statement from J.C.P. was also received by the RO 
in August 2003.  He stated that he had witnessed the attack 
on the veteran during basic training.  This resulted in 
swelling above his left eye and a cut or tear on the back of 
the right hand near the wrist.  

The remaining VA treatment records are dated from July 2003 
to March 2004 and show that the veteran continued to receive 
treatment for cocaine abuse, alcohol abuse, and PTSD.  These 
records do not contain any discussion pertaining to the 
veteran's claimed stressors, or to the etiology of his PTSD.  

The veteran was afforded a VA PTSD examination in March 2004.  
The examiner noted that an interview of the veteran and a 
review of the claims folder and the veteran's electronic 
medical records were conducted in conjunction with his 
examination.  His admission to the PRRP was noted.  

The veteran described his childhood to the examiner.  At this 
juncture, the Board notes that he did not provide any 
information regarding sexual abuse as a child to this 
examiner.  

During the description of his military history, the veteran 
stated that he had been attacked by fellow soldiers during 
basic training and had sustained an injury to his left eye.  

The veteran said that his subsequent vision problems 
adversely affected his performance during basic training, 
which led to tension between him and the rest of his platoon.  
He became obsessed with the thought that he would be sent to 
Vietnam and perform poorly due to his vision.  

After basic training, he became a supply clerk and was 
stationed in Germany.  The veteran reported having minimal 
problems in Germany.  He did not experience any combat.  
After return from service, the veteran had held a job for 
over 20 years.  He also developed alcohol problems after 
service, but denied any elicit drug use.  

Regarding the veteran's symptoms, the examiner noted that the 
veteran had experienced intense fear and helplessness during 
his assault.  In terms of reexperiencing, he reported 
intermittent dreams of the assault.  The veteran also 
reported having recurrent dreams of combat in Republic of 
Vietnam, which the examiner noted was interesting as the 
veteran did not serve there.  

The veteran was isolated and avoided large crowds, and also 
experienced severe sleep problems.  Relationships with his 
family were of good quality.  Following mental status 
examination, the diagnoses were those of generalized anxiety 
disorder, alcohol dependence in full remission, and nicotine 
dependence in full remission.  

The March 2004 examiner opined that, although the veteran 
seemed to exhibit some symptoms consistent with PTSD, he did 
not exhibit enough of them to justify a full diagnosis of 
PTSD.  

Instead, his symptoms were much more in line with a 
generalized anxiety disorder and a problem with interacting 
socially with people.  A separate diagnosis of depression was 
also warranted.  

The Board finds that service connection for PTSD is not 
warranted in this case.  The March 2004 VA examiner 
determined that the veteran did not have a diagnosis of PTSD.  
The VA treatment records have reported a diagnosis of PTSD, 
but they do not relate this condition to a specific event or 
incident of the veteran's active service.  

The veteran asserts that his PTSD is the result of a beating 
he sustained during active service.  However, the RO has not 
verified the occurrence of this stressor.  

In this case, the diagnosis of PTSD contained in the VA 
treatment records show that the veteran's symptoms include 
nightmares about basic training, but no mention of the 
beating that the veteran believes is the cause of his PTSD.  
These records reflect over a year of treatment for the 
veteran's PTSD, but do not contain any opinion that relates 
this disability to the beating or any other event in service.  

Instead, the only stressor therein that is discussed in these 
records is the veteran's reported history of sexual abuse as 
a child.  Therefore, this evidence is not sufficient to 
support the veteran's assertions that he has PTSD due to the 
claimed beating in service.  

In contrast, the veteran discussed the beating with the March 
2004 VA examiner.  After a review of the veteran's 
symptomatology, this examiner concluded that the veteran had 
a generalized anxiety disorder and not PTSD.  He also did not 
express an opinion relating the anxiety disorder to any event 
or incident of the veteran's active service.  

As the competent evidence does not serve to establish a 
diagnosis of PTSD, the preponderance of the evidence is 
against the veteran's claim of service connection.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f).  


Increased Evaluation

The veteran contends that the service connected scar of the 
right wrist warrants a compensable disability rating.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The record indicates that service connection for a scar as 
the residual of the removal of a ganglion was established in 
a December 1973 rating decision.  A no percent evaluation was 
assigned for this disability, effective since July 1973.  

The veteran's disability is evaluated under the rating code 
for other scars.  This rating code states that the disability 
is to be rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Code 7805.  

There are other rating codes that must be considered.  Scars 
that are superficial or unstable warrant a 10 percent 
evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7803.  

Scars which are superficial and painful on examination merit 
a 10 percent evaluation.  Note (1) states that a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Code 7804.  

The veteran was afforded a VA examination of his scar in 
September 2003.  He was noted to have two scars over the 
wrist.  One was due to a fight in basic training, and the 
other was due to the removal of a ganglion cyst.  

The veteran stated that he had noticed some pain over the 
skin and with changes of the weather through the years.  
However, his scars did not affect the use of his hand.  

On examination, the scars were nontender to the touch, 
nonadherent, and of normal texture.  The scar due to the 
ganglion was four centimeters in length.  There was no 
ulceration or breakdown of the skin, elevation or depression 
of the scar, underlying tissue loss or inflammation, edema, 
or keloid formation.  

There was no disfigurement, and the color of the scar when 
compared to the skin was normal.  The diagnosis was scars 
that were sensitive to weather changes and subjectively to 
light touch.  There was mild functional impairment.  

The Board finds that a compensable rating for the service-
connected scar of the right wrist is warranted.  The 
veteran's scar is evaluated under the rating code for other 
scars, which rates this disability on limitation of function 
of the affected part.  

The September 2003 examiner found that there was mild 
functional impairment of the right wrist.  

Under these rating criteria, the Board finds that service-
connected disability picture more nearly approximates those 
warranting a 10 percent evaluation is warranted.  

Therefore, a 10 percent evaluation for the service-connected 
painful or tender scar of the right wrist is for application.  
38 C.F.R. §§ 4.71a, 4.118, Codes 5215, 7805.  

The Board has considered an increased evaluation in excess of 
10 percent, but this is not demonstrated by the evidence.  A 
10 percent evaluation is the highest available for limitation 
of motion of the wrist.  See 38 C.F.R. § 4.71a, Code 5215.  

An increased evaluation has been considered under the rating 
code for ankylosis of the wrist, but there is no evidence of 
ankylosis or of a relationship between potential ankylosis 
and the scars.  38 C.F.R. § 4.71a, Code 5214.  

A 10 percent evaluation is the highest available under rating 
codes for superficial, unstable, or painful scars.  38 C.F.R. 
§ 4.118, Codes 7803, 7804.  

Finally, the size of the scar does not warrant an evaluation 
in excess of 10 percent under 38 C.F.R. § 4.118, Codes 7801 
or 7802.  There are no other rating codes applicable to the 
veteran's disability.  

Therefore, the evidence is against the assignment of an 
evaluation in excess of 10 percent for the service-connected 
scar of the right wrist.  





ORDER

Service connection for claimed PTSD is denied.  

An increased rating of 10 percent, but not higher for the 
service-connected scar of the right wrist is granted, subject 
to the regulations governing the award of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


